Mr. Presiding Justice HcSurely Delivered the Sup- plemental Opinion of the Court Upon Rehearing. The subcontractors claim that they are entitled to interest as the fund found due Leyden-Ortseifen Company was in excess of the amounts due the subcontractors with interest, citing West Chicago Park Com’rs v. Western Granite Co., 200 Ill. 527. It may be conceded that upon a proper showing interest' should be allowed the subcontractors, but the prinicpal contractor, Leyden-Ortseifen Company, says that the subcontractors have not shown that it is liable to pay interest to them on their contracts, nor does it appear from the abstract or any of the briefs when the money due the various subcontractors was to become due or to be paid, and therefore there is no basis for the computation of interest. Contrary to our rules, we have allowed the subcontractors to file a reply to give them the opportunity to point out where this court may find a basis for allowance of interest, but in such reply no such data or basis is given. The case is, therefore, in substance, like Haynes & Lyons v. County of Coles, 234 Ill. 137, 145, where the court said: ‘‘Sufficient data should be furnished us by counsel to justify us in holding that an error was made in this regard. The trial court, so far as we are advised from the abstract and briefs, may have taken this interest question into account in making up the amounts due these claimants. ’ ’ Under these circumstances we are unable to modify or change our original opinion and judgment, and that opinion is refiled with this supplemental opinion. Original opinion refiled. Hatchett, J., concurs.